DETAILED ACTION
	This Office action is responsive to communication received 11/20/2020 – Application papers received, including IDS (two statements) and Power of Attorney; 01/14/2021 – Preliminary Amendment, including claims, drawings (new Fig. 46) and marked-up and clean copies of the specification.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-22 have been canceled, as directed.
	Claims 23-42 remain pending.
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I:	Claims 23-38;
Species II:	Claims 39-40;
Species III:	Claims 41-42.
The species are independent or distinct because the independent claims associated with each species include different combinations of features that serve to construct distinct golf club heads.  The claims to the different species recite the mutually exclusive characteristics of such species.  Note the following:
Independent claim 23, which is representative of Species I, requires a body, crown and sole openings, crown and sole inserts, a heel opening and fastener, a head-shaft connection system and a COR feature.  A search would necessarily be required in A63B 53/0433; 53/0437; 53/0466; 53/02; 53/022; 53/023; and 53/028.
Independent claim 39, which is representative of Species II, requires a body and a COR feature.  A search would necessarily be required in A63B 53/0433; and 53/0466. 

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.  Moreover, the species or groupings of patentably indistinct species require a different field of search.  Here, different classes / subclasses would need to be searched and a different search strategy or search query would be necessary for each of the three species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711